Order entered November 19, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01422-CV

                             IN RE TERRENCE M. GORE, Relator

                  Original Proceeding from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF12-12707-U

                                              ORDER
       Before the Court is relator’s petition for writ of habeas corpus. Based on the Court’s

opinion of this date, we DENY relator’s petition for writ of habeas corpus. We DENY as moot

relator’s motion for a five day extension of time to file his appendix in support of his petition for

writ of habeas corpus.     We DENY as moot relator’s request for emergency temporary relief.

Although we have considered relator’s appendix in determining this petition for writ of habeas

corpus, because relator’s appendix is not properly redacted in accordance with the rules of

appellate procedure, we STRIKE relator’s appendix. TEX. R. APP. P. 9.4(k). We ORDER

relator to bear the costs of this original proceeding.




                                                         /s/   DAVID L. BRIDGES
                                                               JUSTICE